Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 In the Matter of R.O., a Juvenile                     Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 1-JV-14).
 No. 06-16-00040-CV                                    Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
                                                       participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 27, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk